April 11, 1922. The opinion of the Court was delivered by
The particulars of this litigation are set out in the circuit decree, which will be reported.
Except for the suggestion that the case of Cathcartv. Sugenheimer, 18 S.C. 123, is res judicata of the validity of the sale proceedings, the conclusions of the Circuit Judge are satisfactory to this Court. Argumentatively we think that the case referred to is conclusive.
It appears that in 1876 John H. Cathcart was judicially declared sane. His cause of action to set aside the various sales then arose, and the statute was not suspended by his subsequent lunacy. Cathcart v. Matthews,105 S.C. 329, at page 346, 89 S.E. 1021. The various grantees having held for nearly 40 years, even if no time runs against a motion to set aside a void judgment, it would be idle to remand the case, even if the judgment were void.
The judgment of this Court is that the decree appealed from be affirmed. *Page 213